UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4000

MICHAEL LEE DRAKE,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, Chief District Judge.
(CR-95-124-F)

Submitted: February 27, 1997

Decided: March 13, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gerald L. Bass, BASS, BRYANT & MOORE, Raleigh, North Caro-
lina, for Appellant. Janice McKenzie Cole, United States Attorney,
J. Frank Bradsher, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Michael Lee Drake pled guilty to use of a firearm during and in
relation to a drug trafficking offense in violation of 18 U.S.C.
§ 924(c)(1) (1994) and possession with intent to distribute cocaine
base in violation of 21 U.S.C. § 841(a)(1) (1994). Drake waived all
appellate rights in his plea agreement with the exception of claims of
ineffective assistance and prosecutorial misconduct not known at the
time of his guilty plea. The district court sentenced Drake to serve
228 months imprisonment followed by five years of supervised
release and a special assessment of $100. Drake appeals the judgment.

Drake's attorney filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), evaluating the issue of the Govern-
ment's breach of the plea agreement raised by Drake in his pro se
notice of appeal but stating that, in his view, there are no meritorious
issues for appeal. Drake filed a pro se supplemental brief raising addi-
tional issues, some of which are reviewable under the waiver provi-
sions. Drake contends that the Government breached the plea
agreement because Drake was sentenced at a higher offense level than
he anticipated, that Fed. R. Crim. P. 32 was violated because he did
not see the presentence report until after sentencing thus establishing
ineffective assistance of trial counsel, that the Government improp-
erly used self-incriminatory information provided by Drake against
him, in violation of the plea agreement, and that the Government
delayed disclosure of requested discovery material in violation of the
rule established in Brady v. Maryland, 373 U.S. 83 (1963).

We have considered both the issues raised by counsel and alleged
in Drake's pro se brief and find them to be without merit. In accor-
dance with the requirements of Anders, we have examined the entire
record in this case and find no meritorious issues for appeal. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel's motion
must state that a copy thereof was served on the client.

                     2
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3